By the Court.

Lyon, J.,
delivering the opinion.
This was a bill filed for the recovery of a negro woman named Rose. Some reasons are given in the bill why resort was had to a Court of Equity, instead of prosecuting her rights at law, which are not necessary to notice in this place. The whole title of the complainant to the negro, as set out in the bill, and on which a recovery depended, was a deed of gift made by John Tinly, the grand-father of complainant, on 25th June, 1836, in which John Tinly recites that he, about the year 1812, executed a deed of gift to his daughter, Rebecca Daniel, who was the mother of Sarah Jane Griggs, for whose benefit this bill was filed, and the heirs of her body, to a certain negro girl named Katy, about twelve years old. Which deed has been destroyed, and whereas I wish to secure to Nancy Griggs, formerly Tinly, the daughter of said Rebecca, the said negro girl Katy and her increase: *502Now, this indenture, made, etc. The deed then goes on regularly to convey said negro Katy and her child, Rose, to Thomas Griggs, in trust for Nancy Griggs. There is no allegation in the bill that the grantor had the possession of the negroes, or the right to convey them. The defendant answered the bill, and the parties went to trial. Upon the reading of the bill to the jury, defendant moved to dismiss the bill on various grounds, among others, that there was no equity in the bill. The Court sustained the motion, and as the parties were before the jury, a verdict was taken in conformity to the decision of the Court. Complainant excepted to the rulings of the Court and decree of the jury.
We think that the ruling of the Court, dismissing the bill for want of equity, was right. The complainant showed no title whatever — no right to a recovery. The deed of gift from John Tinly, made in 1836, showed on its face, and was a part of the deed, that he, John Tinly, had no title to the negro Katy and her child Rose, but that, by deed of gift made in 1812, twenty-four years previously, he had parted with his title to the negro, to Rebecca Daniel. Therefore, he had no other title to convey to Mrs. Griggs. His title conveyed none, and Mrs. Griggs got none by that deed; hence, there was no equity in the bill, and it was properly ordered to be dismissed.
The taking of a decree was certainly irregular, but that does not seem to have been done by the order of the Court, or against the objection of complainant. We can not review that, unless it was the act of the Court, which it does not appear to be.
Judgment affirmed.